ORDER
This matter having been duly presented to the Court, it is ORDERED that JOSEPH A. MAFFONGELLI, of MONT-CLAIR, who was admitted to the bar of this State in 1969, and who was suspended from the practice of law for a period of one year effective August 1, 2003, by Order of this Court filed on July 2, 2003, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent may engage in the private practice of law only under the supervision of a practicing attorney approved by the Office of Attorney Ethics, this condition to be in place for a period of one year and until the further Order of the Court.